08-21-00212-CR




                                                                                FILED IN
                                                                         8th COURT OF APPEALS
                                                                             EL PASO, TEXAS
                                                                         1/13/2022 3:07:00 PM
                                                                         ELIZABETH G. FLORES
                                                                                 Clerk




January 12, 2022


8th Court of Appeals
500 E. San Antonio Ave., Suite 1203
El Paso, Texas 79901


Re: Miguel Angel Moreno vs. State of Texas
    Appeal No. 08-21-00212-CR


Due to having taken time off for the Holidays and working on other records, I am herewith
requesting an extension for the reporter’s record on the above-cited case, which is due on
January 17, 2022.

I am respectfully requesting an extension of 21 days.

I am also notifying this Court that I am no longer the Official Court Reporter for County
Criminal Court 4. As of January 1, 2021, I am the Official Court Reporter for County Criminal
Court 1.

If you have any further questions, please contact me at 834-8241, Ext 4413.


Thank you in advance,


/s/ Maria Caraveo__________________
Maria Caraveo, CSR# 7869
County Criminal Court 1